DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the phrase, “the conveying section conveys the medium brought near the second latera region” is confusing. This language sounds as if the conveying section is conveying a medium that has already been brought near the second lateral region. Perhaps Applicant intends to recite, --the conveying section conveys the medium so that it is brought near the second lateral region?--
Claim 3 has a similar problem that could be resolved with similar language. 
Also in claim 2, it is not clear what “within the conveying region” is referring to. As it is written it appears to be referring to the second lateral region. However, Applicant has already 
--the conveying section conveys the medium, so that it is brought near the second later region, within the conveying region.--
The claim may be even more clear if written as follows:
--the conveying section conveys the medium within the conveying region s so that it is brought near the second lateral region.--
Claim 3 has a similar problem that can be resolved with similar language. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garbe (US 3,649,808).
With respect to claim 1, Garbe disclose a drying device comprising: 
a supporting section 36 configured to support a medium 46 on which printing was performed; 
a conveying section 44 configured to convey, along a conveying region, the medium supported by the supporting section; 
a heat generating section 10 configured to heat, over a width direction, the medium supported by the supporting section (as shown in Fig. 1 of Garbe); 
a fix-supporting section 12,14,20 configured to support the heat generating section 10 fixing the heat generating section; and 
a free-supporting section 22,24,28,30 configured to support the heat generating section so that the heat generating section can expand and contract (Garbe, col. 3, lines 15-22), wherein 
the fix-supporting section 12,14,20 is located in a first lateral region that is a region outside the conveying region in the width direction (shown at 14 on the right side of Fig. 1 of Garbe), and 
the free-supporting section 22,24,28,30 is located in a second lateral region that is a region outside the conveying region in the width direction and that is a region different from the first lateral region (as shown at 24 on the left side of Fig. 1 of Garbe).
With respect to claim 2, Garbe discloses that the conveying section 44 conveys the medium 46 brought near the second lateral region within the conveying region (as shown in Fig. 1 of Garbe). 
With respect to claim 3, Garbe discloses that the conveying section conveys the medium 46 brought near the firs later region within the conveying regions (as shown in Fig. 1 of Garbe).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Garbe (3,649,808) as applied to claim 1 above, and further in view of Yoshizawa et al. (US 3,989,926).
With respect to claim 4, Garbe disclose the claimed drying device except for the intermediate supporting section. However, Yoshizawa et al. teach an intermediate supporting section 4,4, that is located between the fix-supporting section and the free- supporting section in the width direction (as shown in Fig. 2 of Yoshizawa et al.), configured to support a heat generating section 3 so that the heat generating section can expand and contract (Yoshizawa et al., col. 3, lines 60-66). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Yoshizawa et al. with the drying device disclosed by Garbe for the advantage of providing additional support to the heat generating section thereby preventing it from inadvertently contacting the sheet being conveyed. 
With respect to claim 8, Garbe discloses a device for use with a printing section but does not actually disclose any part of a printing section, Garbe discloses a device comprising: 
a supporting section 36 configured to support a medium 46 on which printing was performed; 
a conveying section 44 configured to convey, along a conveying region, the medium supported by the supporting section; 
a heat generating section 10 configured to heat, over a width direction, the medium supported by the supporting section (as shown in Fig. 1 of Garbe); 
a fix-supporting section 12,14,20 configured to support the heat generating section 10 fixing the heat generating section; and 
a free-supporting section 22,24,28,30 configured to support the heat generating section so that the heat generating section can expand and contract (Garbe, col. 3, lines 15-22), wherein 
the fix-supporting section 12,14,20 is located in a first lateral region that is a region outside the conveying region in the width direction (shown at 14 on the right side of Fig. 1 of Garbe), and 
the free-supporting section 22,24,28,30 is located in a second lateral region that is a region outside the conveying region in the width direction and that is a region different from the first lateral region (as shown at 24 on the left side of Fig. 1 of Garbe).
Yoshizawa et al. discloses a similar drying device (as shown in Fig 2 of Yoshizawa et al.) used in combination with a printing section configured to perform printing on a medium (“xerographic pate often in the form of a drum,” not shown, Yoshizawa, col. 3, lines 3-29). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Yoshizawa et al. with the device disclosed by Garbe for the advantage of providing the printing and drying device in a convenient more compact single structure. 




Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 5 and 7 have been indicated as containing allowable subject matter primarily for the heating chamber provided between the drying chamber and the air blowing passage wherein an intake port and an exhaust port are formed in the heating chamber and the exhaust port is located downstream from the outflow port in a conveying direction of the medium. 
	Claim 6 has been indicated as containing allowable subject matter primarily for the  heating chamber provided between the drying chamber and the air blowing passage; wherein an intake port and a communication port are formed in the heating chamber, and the air blowing passage between the air blowing section and the outflow port communicates with the heating chamber via the communication port.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hutner is cited to show another example of a drying device in a printer in which one including a fix-supporting section and a free-supporting section. Kuzara is cited to show another example of a drying device with a fix-supporting section and a free-supporting section. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        September 15, 2021